     Case 2:18-cv-01754-JAD-EJY Document 72 Filed 07/12/21 Page 1 of 2



1    ANTHONY P. SGRO, ESQ.
     Nevada State Bar No. 3811
2
     JENNIFER WILLIS ARLEDGE, ESQ.
3    Nevada Bar No. 8729
     SGRO & ROGER
4    720 South 7th Street, Third Floor
5
     Las Vegas, Nevada 89101
     Telephone No.: (702) 384-9800
6    Facsimile No.: (702) 665-4120
     tsgro@sgroandroger.com
7    jarledge@sgroandroger.com
8
     Attorneys for Plaintiff

9
                           UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF NEVADA
11

12

13   Cynthia Goodwyn,                              Case No.: 2:18-cv-01754-JAD-EJY

14           Plaintiff,                            STIPULATION AND ORDER TO
15
     vs.                                           EXTEND TIME TO FILE JOINT
                                                   PRETRIAL ORDER
16   ALBERTSON’S LLC doing business as
     ALBERTSONS; DOES I-XV, inclusive; and
17   ROE CORPORATIONS I-X, inclusive,
                                                            ECF No. 72
18
            Defendant.
19

20
           COME NOW, Plaintiff CYNTHIA GOODWYN, by and through her attorneys of
21
     record, JENNIFER WILLIS ARLEDGE, ESQ., of the law firm of SGRO & ROGER, and
22
     JACK P. BURDEN, ESQ., of the law firm of BACKUS, CARRANZA & BURDEN and
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28




                                             -1-
     Case 2:18-cv-01754-JAD-EJY Document 72 Filed 07/12/21 Page 2 of 2



1    hereby stipulate and agree that the time for the parties to submit the joint pretrial order shall be
2    extended seven (7) days, from July 12, 2021 until July 19, 2021.
3
            IT IS SO STIPULATED.
4
     Dated this 12th of July, 2021.                   Dated this 12th of July, 2021.
5
     BACKUS, CARRANZA & BURDEN                        SGRO & ROGER
6

7

8    /s/ Jack P Burden__________________              /s/ Jennifer W. Arledge______________
     Jack P. Burden, Esq.                             Jennifer Willis Arledge, Esq.
9
     Nevada Bar No                                    Nevada Bar No. 8729
10   3050 S. Durango                                  720 S. 7th Street, 7th Floor
     Las Vegas, Nevada 89117                          Las Vegas, Nevada 89101
11   Attorneys for Defendant,                         Attorneys for Plaintiff Cynthia Goodwyn
     ALBERTSONS, LLC
12

13

14                                                ORDER
15
            IT IS SO ORDERED.
16

17                7-12-21
     DATED:
18                                                  U. S. DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28




                                                     -2-
